Permit me first to express the Swedish Government's satisfaction at your election as President of this Assembly. Not only is your election and expression of the respect in which you are held in. the international community, it also testifies to the importance of the non-aligned movement in international politics.
82.	My Government also wishes to convey to the Secretary-General its appreciation of his energetic and patient efforts to further the cause of peace. We hope that the United Nations will have the privilege of enjoying his services also in the future years and I should like to assure him of my Government's full support in his important work.
83.	Before I deal with some of the important issues on the agenda of the General Assembly, I would like, in view of the recent change of Government in Sweden, to say a few words to present to you the main lines of Swedish foreign policy.
84.	Sweden conducts a policy of non-participation in alliances aimed at preserving neutrality in war. This policy has the support of the entire Swedish nation. We believe that this policy enjoys the confidence and respect of other countries. It will, as hitherto, be pursued with firmness and consistency.
85.	Sweden will continue close and trustful co-operation with the other Nordic countries. This co-operation is of essential importance to the individual citizen in our countries. It contributes to peace and stability in our part of the world.
86.	Sweden will work to ensure that the policy of detente benefits all countries. It is natural for us to stress the importance of detente for the development of peaceful conditions in Europe and for increased co-operation between all European States. The Conference on Security and Co-operation in Europe, held in Helsinki, was an important step along this road. We shall work for the implementation of all parts of the Final Act of the conference and for the serious consideration of all possibilities for extended co-operation.
87.	Support of the United Nations is a corner-stone of Swedish foreign policy. The United Nations should be an organization where all the States of the world have an opportunity to make their voices heard and to assert their rights and interests. This is of particular importance for the small nations that wish to preserve their national independence while developing a widespread international cooperation.
88.	If peace is to be stable and lasting, progress must be made towards the halting of the arms race and the reduction of armaments. Sweden will continue to make vigorous efforts to achieve results in the disarmament work of the United Nations and in other international forms. We shall pay special attention to measures designed to reduce the risk of that catastrophe for mankind, a nuclear war. This implies a demand that the nuclear-weapon Powers stop all nuclear-weapon tests and continue, in accordance with the provisions of the Treaty on the Non-Proliferation of Nuclear Weapons[resolution 2373(XXII), annex], their negotiations on effective measures towards nuclear disarmament. It implies a demand that all the States of the world seriously consider the risks of a spread of nuclear weapons to countries that do not now possess them and shoulder the obligations motivated by these risks. If nuclear energy equipment and technology is transferred from one country to another, means must be found fully to guarantee that all nuclear energy in the recipient country be used exclusively for peaceful purposes.
89.	Today, the sum of $300 billion is used annually for military purposes. The total development assistance contributed by the rich countries to the poor countries is but one fifteenth thereof. These figures point to the gigantic and tragic misuse of the material and human resources of the world, creating injustice both within and between nations. What is more, it does nothing to bring us one step nearer the intended goal: increased military security. We have here an enormous reserve of resources which could be used for realizing a new international economic order. Everyone must recognize that there is a link between disarmament and development.
90.	The role of the United Nations in the field of disarmament must be strengthened. A first step towards that goal has already been taken.
91.	Sweden welcomes the idea of a special session of the General Assembly dealing with disarmament issues. Such a meeting would give all the States Members of the United Nations an opportunity to contribute to the strategy for genuine disarmament. If it is well prepared, it would mark the beginning of a new and fruitful epoch in negotiations on this issue-ultimately a matter of the survival , of mankind.
92.	Sweden will take an active part in efforts to create more equitable relations between countries at various stages of development. Our development co-operation is designed to promote social and economic justice and equality in the developing, countries. We consider that solidarity places an obligation on all the rich countries, in both East and West, to realize the ideas behind a new international economic order. Sweden will, as hitherto, consistently seek measures-at the national as well as at the international level-which can bring us closer to this .important goal.
93.	It must obviously be in the interest of the rich countries to co-operate with the developing countries in order to reduce the risk of confrontations which in the long run can endanger peace.
94.	We want to see tangible results from the negotiations which are now in progress or at the planning stage in the United Nations Conference on Trade and Development [UNCIAD], in the North-South dialog in Paris and in other forums. Among problems requiring solution are the stabilization of commodity markets, joint responsibility for developments in the field of energy, in a global perspective taking into account the interests of all nations, reaching the United Nations target of 0.7 per cent of gross national product for official assistance to developing countries before 1980, promotion of trade between the industrialized and the developing countries and between the developing countries themselves, and alleviation of the heavy public debt burdens of the poorest countries in particular.
95.	In the long-term perspective, all States will have to undertake strict management of scarce global resources and take forceful measures to protect the human environment.
96.	Among other important issues to which we must devote much more attention and greater resources is th? development of alternative sources of energy. We believe that it is essential for all of us, not least for the developing countries, to take part in such efforts.
97.	Our purpose must be to bring about stable economic and social progress and promote security throughout the world. In a spirit of international solidarity, we must strive patiently and persistently towards the ultimate goal-global justice. The endeavors being made to this end within the framework of the non-aligned movement-most recently at the Fifth Conference of Heads of State or Government of Non-Aligned Countries, held in Colombo-have our appreciation and support.
98.	1975 was International women's Year. We must ensure that the recommendations adopted by the Mexico Conference are put into practice. Our work for equality between women and men must not be confined to isolated manifestations; it must permeate our day-to-day work 
within Member States as well as in the international organizations.
99.	All the States Members of the United Nations have undertaken to protect human rights. This is a vital task, not only for promoting the well-being of the individual, but also for the development of friendly relations between States and for avoiding international tensions and crises. It is all the more deplorable that people all over the world still suffer under outrageous forms of degradation and violence.
100.	Sweden will lend unrelenting support to the struggle against the oppression of individual human beings or groups of people. We condemn any form of persecution of men and women on account of their political or religious convictions, or their racial and ethnic background, wherever this occurs.
101.	Guided by these general principles, on which there is wide consensus in Sweden, we pursue an active foreign policy. These principles will also determine the stand we take on questions discussed in the various organizations within the United Nations family.
102.	Let me now give you the Swedish Government's view on some of the issues before this General Assembly.
103.	Before doing so, I wish, on behalf of my Government, to extend a heartfelt welcome to the Republic of Seychelles, our newest Member in the United Nations. I also want to express the hope that Angola and Viet Nam, which have gained independence after long struggle, will very soon be granted membership and given the opportunity to take part in our work.
104.	Die oppression of the black majorities in South Africa, Zimbabwe and Namibia has rightly been condemned by the various organs of the United Nations for many years. The systematic racial discrimination practiced there is in glaring conflict with the Charter of the United Nations and is a particularly abhorrent violation of human rights and freedoms. The system can only be upheld by force and leads to continuous and escalating violence. The brutal acts of oppression in Soweto and Nyazonia this last summer testifies to the desperation of the white rulers. Sweden will increase its support to the struggle for liberation in southern Africa.
105.	Sweden and many other States have characterized the situation in southern Africa as a threat to peace. If acceptable results cannot be attained through negotiations, the Security Council should therefore impose sanctions to eliminate the threat. In the first place, we have proposed that the recommendation already adopted by the Security Council on the cessation of all shipments of weapons to South Africa  should be made mandatory. Such a measure would give effective expression to the entire international community's condemnation of South Africa's policies.
106.	Furthermore, Sweden would be prepared to support realistic proposals for further measures, inter alia, a ban on new foreign investments in South Africa and Namibia.
107.	The black population of Zimbabwe has waged a long struggle for its legitimate demand for majority rule. If this demand is now met as a result of negotiations, it will be a source of great satisfaction in my country, which feels deep sympathy with the struggle of the black population for their rights. All attempts to delay the transition to majority rule increase the risk of intensified violence.
108.	In Namibia, South Africa upholds its illegal rule and increases the oppression of the black majority. South Africa must now be forced to accept the solutions prescribed by the United Nations, so that Namibia can at last achieve national independence as a unitary State. SWAPO must be a principal party in the negotiations towards such solutions.
109.	The abhorrent apartheid system in South Africa itself must be brought to an end. We know that every attempt towards change meets with fierce resistance. The white minority clings to their economic and political privileges. It is against this background that we must view the plans to establish the so-called independent homelands, in other words, the "bantustan" policy. Sweden will in no form recognize such States. We should examine whether the United Nations can assist in bringing about early negotiations between all racial groups in South Africa in order to prepare a future, free of discrimination and oppression for all South Africans for the good of the whole country. As the situation is now, we must continue our efforts in the United Nations to achieve broad consensus on measures that can bring apartheid to an end.
110.	Another problem which is continuously in the forefront of the United Nations is the situation in the Middle East. During the past year, we have followed with deep concern the tragic civil war in Lebanon. The war means catastrophe for the population of the country. It is a forceful reminder that a comprehensive solution to the conflict in the Middle East must be found without delay. The Swedish Government holds that a settlement must be based on Security Coronal resolutions 242(1967) and 338 (1973). Israel and all other States in the area have the right to national existence and integrity within secure and recognized boundaries. The principle of the inadmissibility of the acquisition of territory by force must be respected. Moreover, it must be firmly established that the legitimate national interests of the Palestinian Arabs must be satisfied. This includes their right to create their own State which lives peacefully with Israel. Above all, it is essential that contacts be established without delay for the purpose of achieving an agreed settlement. If not, the risk of new outbreaks of violence will increase, bringing again terrible suffering to the peoples concerned.
111.	I have already stressed the importance that the Swedish Government attaches to the protection of human rights and freedoms as well as to the fundamental economic and social rights of all human beings and all groups in society. We shall actively combat the use of torture and other particularly abhorrent violations of human rights. Chile and South Africa are two examples present in our minds. International co-operation is also necessary to prevent the taking of hostages, the hijacking of aircraft and other similar repugnant forms of violence. The encouragement of, and co-operation in, acts of this kind is equally reprehensible. We are of the opinion that the United Nations should take an active part in combating criminal acts of this nature. The United Nations should consider the question of the treatment of men and women who, in many parts of the world, are imprisoned because they have voiced inopportune opinions.
112.	We welcome the progress which has been made in Geneva towards the formulation of humanitarian rules to be applied in armed conflicts. Sweden hopes that all States will soon realize their common interest in imposing a total ban on the use of certain particularly cruel weapons, such as napalm. As the Colombo Conference also declared, negotiations on these issues must be accelerated.
113.	To conclude I wish to reiterate the readiness of the Swedish Government to contribute towards making the United Nations into an organization for the broadest possible co-operation between all countries in order to promote security for human beings all over the world and to satisfy their most fundamental needs -peace, freedom, equality, and social and economic security. If we can clearly demonstrate that the United Nations serves these purposes, the world Organization will also gain the confidence of nations, of non-governmental organizations working for the principles and ideals of the United Nations, and of individual human beings all over the world. This is the only foundation on which we can base the future work of the United Nations.
